    Case 18-10021-SMT    Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                                   Document Page 1 of 12
The document below is hereby signed.

Signed: August 4, 2020




                                     ___________________________
                                     S. Martin Teel, Jr.
                                     United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     PIERRE PHILIPPE BARKATS,               )     Case No. 14-00053
                                            )     (Chapter 7)
                     Debtor.                )
     ____________________________           )
                                            )
     WENDELL W. WEBSTER, TRUSTEE,           )
                                            )
                         Plaintiff,         )
                                            )
                  v.                        )     Adversary Proceeding No.
                                            )     18-10021
     RONDI WALKER, M.D., et al.,            )
                                            )     Not for publication in
                         Defendants.        )     West’s Bankruptcy Reporter.

                  MEMORANDUM DECISION AND ORDER OVERRULING
        PLAINTIFF’S RESPONSE OF JULY 6, 2020, TO ORDER TO SHOW CAUSE

          Pursuant to its Memorandum Decision and Order Regarding Dr.

     Walker’s Motion to Reconsider, Directing District of Columbia to

     Provide Details Regarding Real Estate Taxes Paid upon the Sale of

     the Real Property at Issue, and Setting Deadline for Parties to

     File Certain Responses of June 9, 2020 (Dkt. No. 233)
Case 18-10021-SMT   Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                              Document Page 2 of 12


 (“Memorandum Decision and Order of June 9, 2020”), the court gave

 Dr. Rondi Walker until June 23, 2020, to file a response to show

 cause why she ought not be bound by the conclusions of that

 Memorandum Decision and Order regarding the disposition of

 proceeds of the sale of the real property (the “Property”)

 formerly owned by her ex-husband, Pierre Barkats and herself as

 tenants by the entireties before their divorce.             She filed no

 response.   Under the terms of the Memorandum Decision and Order

 of June 9, 2020, other parties then had until July 7, 2020, to

 file responses to the Memorandum Decision and Order showing

 cause, if any they had, based on any arguments not previously

 advanced, why the court ought not treat the distribution of

 proceeds to be governed by the Memorandum Decision and Order.

 Only the plaintiff, Webster, filed a response, Trustee’s Response

 to June 9, 2020 Order to Show Cause (Dkt. No. 271 filed on July

 6, 2020).   Dr. Walker has opposed Webster’s response and Webster

 has filed a reply.

                                         I

                     WEBSTER’S RESPONSE LACKS MERIT

      In his Response, Webster argues:

           3. Pursuant to the          Marital Settlement Agreement
      (“MSA”), Dr. Walker was to       receive additional funds from
      the sales proceeds to pay        off recent loans that she had
      taken for living expenses        and Alek’s college costs:

             $185,000 American Bank
             $148,000 Access National Bank Line of Credit
                  [Footnote: The Trustee has been advised

                                         2
Case 18-10021-SMT   Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                              Document Page 3 of 12


                 that this loan is the Atlantic Union loan
                 that has been settled and will be paid
                 out of the sales proceeds. The current
                 pay-off amount is $230,181.71.]
            $ 30,000 New Logic Loan
            $100,000 Alek’s school loans              Total $463,000

           4. However, on the date of settlement (September 6,
      2019), the American Bank loan no longer existed because
      it was paid off during a loan refinance with Democracy
      Capital at the increased amount of $324,659.08.

           5. It is generally understood that after a
      refinance, the old loan is paid off, and a new one
      replaces it. In such case, the American Bank loan would
      have been replaced by the Democracy Capital loan, which
      was not included in the MSA as a loan to be paid out of
      additional funds from the sales proceeds. One can assume
      that under the MSA the parities [sic] intended that Dr.
      Walker receive additional funds to pay only the loans
      that existed upon the sale of the property. If the Court
      treats the American Bank loan as if it still exists then
      Dr. Walker will receive sales proceeds to pay the
      American Bank loan twice (once from the additional sales
      proceeds allocated to Dr. Walker to pay the American Bank
      loan and again from Dr. Walker’s pro rata share of the
      sales proceeds for payment of the Democracy Capital
      loan).

           6. The Trustee has already paid the Democracy
      Capital loan, which replaced the American Bank loan, in
      the total amount of $885,122.41, which includes the
      $324,659.08 used to pay-off the American Bank loan. The
      Democracy Capital loan was paid from Dr. Walker’s pro
      rata share of the sales proceeds, and Dr. Walker should
      not be entitled to receive additional funds from the
      sales proceeds to pay-off the American Bank loan (which
      no longer exists) again.

 Pursuant to the Marital Settlement Agreement, Dr. Walker was

 entitled to receive funds from the eventual sale proceeds to pay

 off the American Bank loan.         However, the sale was delayed, and

 on August 1, 2014, she borrowed funds from Democracy Capital

 that, in part, she used to pay American Bank the amount of its

                                         3
Case 18-10021-SMT   Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41    Desc Main
                              Document Page 4 of 12


 loan which stood at $324,659.08 upon being paid off on August 1,

 2014.

      The first fallacy in Webster’s Response is his assumption

 that under the Marital Settlement Agreement the parties “intended

 that Dr. Walker receive additional funds to pay only the loans

 that existed upon the sale of the property.”             That assumption

 makes no sense.    The Marital Settlement Agreement intended that

 Dr. Walker receive amounts equal to the payoff amounts owed on

 the specified loans, specifically, “funds to pay off recent loans

 she has taken for living expenses and Alek's college costs”

 including the American Bank loan.           If Dr. Walker had used funds

 of her own to pay off all of the $463,000 in loans, the intention

 was that she would receive from the sale of the Property proceeds

 equal to whatever were the payoff amounts of the loans.                  There

 was no intention that Barkats receive a windfall of Dr. Walker

 not being entitled to any reimbursement from the sale proceeds

 for payoff amounts of the specified loans if Dr. Walker had made

 payment of the payoff amounts before a sale occurred.1

      The $185,000 loan to Walker from American Bank was



      1
         No one contemplated that it would take years to sell the
 Property, and this issue would never have arisen if the Property
 had been sold within a year or two of execution of the Marital
 Settlement Agreement on April 20, 2012. Dr. Walker did not enter
 into the loan transaction with Democracy Capital until August 1,
 2014.



                                         4
Case 18-10021-SMT   Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                              Document Page 5 of 12


 effectively incorporated into the Democracy Capital Loan at the

 increased amount of $324,659.08 to which the loan had grown, and

 became subject to the terms of the Democracy Capital Loan

 regarding such things as the interest rate and the maturity date.

 Dr. Walker was still obligated for the same amount of $324,659.08

 (albeit to a different lender), and continued to be just as much

 in need of being reimbursed for the $324,659.08 payoff amount.

 The obvious intention of the Marital Settlement Agreement was

 that Dr. Walker would be made whole for loans she had “taken for

 living expenses and Alek’s college costs.”            Viewed through the

 lens of this being a Marital Settlement Agreement incident to a

 divorce and addressing the respective needs of the two spouses,

 it makes no sense to treat Dr. Walker as no longer being entitled

 to be made whole with respect to having incurred the American

 Bank loan because she paid off the loan herself.              What was paid

 remained a payoff amount for which she was entitled to be

 reimbursed.   Although not labeled a form of support, that was the

 practical effect of the provision for her receiving the payoff

 amount of the loan.     Paragraph 17 of the Marital Settlement

 Agreement provided:

      The parties agree that they are each fully capable of
      supporting themselves. Therefore, both parties waive all
      claims to spousal support, alimony, maintenance, or other
      financial support from the other party.

 Dr. Walker’s being fully capable of supporting herself

 necessarily included her being reimbursed for the payoff amount

                                         5
Case 18-10021-SMT    Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                               Document Page 6 of 12


 of the American Bank loan, no small chunk of money.

      The second fallacy in Webster’s Response is his argument

 that Dr. Walker is receiving the same benefit twice,

 specifically, the argument that Dr. Walker is already receiving

 the amount of the American Bank loan (because it was effectively

 folded into the Democracy Capital loan, which has been paid from

 the sale proceeds), and ought not also have her interest in the

 Property increased by the amount of the American Bank loan.2

 There is no double benefit.          The Marital Settlement Agreement

 directed that Dr. Walker receive the payoff amount of the

 American Bank loan (which was paid off in the amount of

 $324,659.08) as part of her share of the proceeds in dividing up

 the Property.      In turn, upon that $324,659.08 portion of the

 proceeds being treated as her property, her creditors were free

 to pursue collection from that $324,659.08.              Treating the

 $324,659.08 payoff amount of the American Bank loan as an amount

 Dr. Walker was to receive from the proceeds of the sale, and

 paying off Democracy Capital’s lien (for a loan that was used in


      2
          As noted previously, in his Response, Webster argues:

           6. The Trustee has already paid the Democracy
      Capital loan, which replaced the American Bank loan, in
      the total amount of $885,122.41, which includes the
      $324,659.08 used to pay-off the American Bank loan. The
      Democracy Capital loan was paid from Dr. Walker’s pro
      rata share of the sales proceeds, and Dr. Walker should
      not be entitled to receive additional funds from the
      sales proceeds to pay-off the American Bank loan (which
      no longer exists) again.

                                          6
Case 18-10021-SMT   Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                              Document Page 7 of 12


 2014 to pay off the American Bank loan) from Dr. Walker’s share

 of the sale proceeds:

      is not a case of conferring the same benefit on Walker
      twice.   Instead, the court is fixing the interest of
      Walker in the sale proceeds (including funds to satisfy
      the $463,000 of loans) and then her creditors can chase
      the proceeds. Democracy Capital is simply one of her
      creditors who happens to have a lien it is able to assert
      against the proceeds.

 Memorandum Decision and Order re Motions for Summary Judgment

 (Dkt. No. 174, signed March 31, 2020, and entered April 1, 2020),

 at 25 n.13.

      Paying Democracy Capital’s lien is not a case of Dr. Walker

 receiving a doubling of the $324,659.08 part of her share of the

 proceeds.   She receives an allocation of that $324,659.08 as part

 of her share of the sale proceeds only once.             Once her interest

 in the proceeds is fixed as including that $324,659.08 amount

 that was the payoff amount of the American Bank loan in 2014, the

 Democracy Capital claim, secured by a lien on Dr. Walker’s

 interest in the Property, attaches to the proceeds of the sale of

 that interest in the Property.          Payment of that lien does not

 increase Walker’s interest in the Property.

                                        II

     DR. WALKER’S INAPPROPRIATE ATTEMPT TO INJECT NEW CLAIMS
   INTO THE PROCEEDING VIA HER OPPOSITION TO WEBSTER’S RESPONSE

      In her Opposition to Trustee’s Response, Dr. Walker

 inappropriately strays from only addressing the arguments Webster

 raised in his Response.

                                         7
Case 18-10021-SMT   Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                              Document Page 8 of 12


                                        A.

      First, at paragraph 2 of her Opposition to Trustee’s

 Response, Dr. Walker appears to argue that she is entitled to be

 reimbursed for interest and penalties that accrued on the

 $324,659.08 amount of the American Bank loan after it was

 effectively folded into the Democracy Capital loan that was used

 in part to pay off the American Bank loan, and she asserts that

 Webster and Democracy Capital ought to have provided proof of the

 amounts of such interest and penalties.            This contention comes

 too late.   Dr. Walker failed to file a response to show cause why

 she ought not be bound by the conclusions of the Memorandum

 Decision and Order of June 9, 2020, in which I concluded that

 with respect to the listed loans of $463,000, Dr. Walker was

 entitled to receive $654,141.81.            She has not sought leave to

 raise the contention out of time.            In any event, her Opposition

 to Trustee’s Response is not the appropriate vehicle for

 belatedly attempting to raise this contention.             She ought to have

 limited her Opposition to addressing Webster’s arguments in his

 Response.

      Moreover, it was Dr. Walker’s burden to provide proof

 regarding any interest and fees that would have accrued on the

 American Bank loan had it not been paid off.             As I noted in the

 Memorandum Decision and Order re Motions for Summary Judgment

 entered on April 1, 2020, at 30: “If Walker had not paid the


                                         8
Case 18-10021-SMT   Doc 287    Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                              Document Page 9 of 12


 American Bank Loan, interest would have continued to accrue on

 the American Bank Loan for the five years that passed before

 Webster sold the Property, but it is impossible to discern from

 the current record the amount of interest that would have

 accrued.”    And in the accompanying footnote (id. at 30 n.15) I

 noted in part:

      The parties have not provided information regarding what
      amount would have been owed on the American Bank Loan at
      the time of Webster’s sale of the Property had the
      American Bank Loan not been paid off as part of the
      Democracy Capital Loan transaction. Although the
      Democracy Capital Loan’s promissory note is in the
      record, the record contains no information regarding the
      interest rate on the original unsecured loan from
      American Bank and the late fee for any late payment on
      that loan.     Accordingly, the balance owed on the
      Democracy Capital Loan promissory note cannot be used to
      ascertain where the American Bank Loan would stand had
      the American Bank Loan not been paid off. Moreover, part
      of the $550,000.00 Democracy Capital Loan was for closing
      costs that had not existed with respect to the original
      unsecured loan from American Bank.

 Democracy Capital was not a party to the American Bank loan, and

 Walker was the party in a position to supply information

 regarding the terms of the American Bank loan, assuming that she

 would be entitled to increase her share of the proceeds based on

 interest and fees that would have accrued on the loan had she not

 repaid it.    She has provided no such proof.

      Dr. Walker’s entitlement to receive $654,141.81 based on

 being reimbursed for the payoff amounts of the $463,000 in loans

 was based on these observations in the Memorandum Decision and

 Order re Motions for Summary Judgment at 31:

                                         9
Case 18-10021-SMT   Doc 287 Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                           Document Page 10 of 12


           I will adjust my prior calculations to take into
      account Walker’s entitlement to at least $324,659.08 for
      the American Bank Loan, not just $185,000.00, and at
      least $199,482.73 on the Access National Bank Loan, not
      just $148,000.    That is an increase of $191,141.81
      regarding the specified loans of $463,000.00 which were
      to be paid in full, thus increasing the $463,000.00
      figure to $654,141.81. [Footnote: This assumes that the
      other two loans specified, the New Logic Loan of $30,000
      and Alek’s school loans of $100,000) had remained the
      same and that the amounts listed were accurate as of the
      execution of the Marital Settlement Agreement. Without
      further evidence, the record justifies treating those
      assumptions as accurate. End of footnote.]

 Dr. Walker has provided no evidence warranting any change to

 those observations.

                                      B.

      Dr. Walker inappropriately seeks to inject a second claim

 into the proceeding via her Opposition to Trustee’s Response

 where she states at page 2 that she “objects to paying the full

 amount of interest, without contribution from the Estate, based

 on the fact that the Trustee failed to sell the Property for

 nearly five years (2015 to 2019).”        Webster served as trustee for




                                      10
Case 18-10021-SMT   Doc 287 Filed 08/04/20 Entered 08/04/20 14:17:41    Desc Main
                           Document Page 11 of 12


 only four years and 31 days before he sold the Property.3              Dr.

 Walker does not identify what is the debt upon which interest

 accrued during the period that Webster served as trustee before

 selling the Property.      If it is interest on the Democracy Capital

 loan, Democracy Capital had a lien on Dr. Walker’s interest in

 the Property, was entitled to be paid from the proceeds treated

 as belonging to Dr. Walker, and has already been paid.            If

 Dr. Walker is now suggesting that she is entitled to

 reimbursement from Webster for the interest that accrued on the

 Democracy Capital lien during the five years, she never advanced

 that claim before, and has not set forth a sound reason for being

 entitled to that relief.      Indeed, cutting against her claim is

 her having continued to reside in the Property rent free for the

 seven years after her divorce.

      Webster asserts that the delay in a sale being accomplished

 was due to the excessive price at which Dr. Walker insisted the

 Property be listed.     However, this squabble over who is

      3
         Although the involuntary petition commencing this case
 was filed in 2014, there was a misstep in accomplishing valid
 service on the debtor. A final order for relief against the
 debtor was not entered under 11 U.S.C. § 303(h) until July 8,
 2015, and Webster was not appointed to be the trustee pursuant to
 that order for relief until August 6, 2015. Webster commenced
 this adversary proceeding on August 9, 2018, and obtained an
 order authorizing him to sell the Property free of both the
 debtor’s interest and Dr. Walker’s interest in the Property on
 October 22, 2018. He proceeded to obtain an order in the main
 bankruptcy case permitting him to sell the Property free and
 clear of liens, but certain lienors (the so-called Ingram Group)
 initially withheld consent to his selling the Property.
 Webster’s sale of the Property was closed on September 9, 2019.

                                      11
Case 18-10021-SMT                                                                                  Doc 287 Filed 08/04/20 Entered 08/04/20 14:17:41   Desc Main
                                                                                                          Document Page 12 of 12


 responsible for the delay in a sale being accomplished has no

 impact on Dr. Walker’s interest in the proceeds, or on who is

 entitled to be paid from the proceeds owned by Dr. Walker.

                                                                                                                    III

                                                                                                               CONCLUSION

                               For all of these reasons, it is

                               ORDERED that the Trustee’s Response to June 9, 2020 Order to

 Show Cause (Dkt. No. 271 filed on July 6, 2020) is OVERRULED.

                                                                                                                               [Signed and dated above.]

 Copies to: All counsel of record; Office of United States
 Trustee.




 R:\Common\TeelSM\Judge Temp Docs\Webster v. Walker - Overrule Webster's Response of July 6, 2020_v6 .wpd
                                                                                                                     12
